Citation Nr: 0632633	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-28 269A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for claimed avascular 
necrosis of both hips, to include as due to exposure to 
ionizing radiation.  

2.  Entitlement to service connection for claimed chronic 
pancreatitis, to include as due to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for claimed 
lymphangitis and lymphocytosis, t-cell type, to include as 
due to exposure to ionizing radiation.  

4.  Entitlement to service connection for claimed cataracts, 
to include as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for claimed 
degenerative changes with narrowing of the L5-S1 disc space, 
claimed as back problems secondary to avascular necrosis of 
both hips.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who was the appellant in this case, served on 
active duty from July 1983 to April 1987.  He also had 
service in the Reserve from April 1987 to June 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 2002 rating decision by the RO.  



FINDING OF FACT

On September 26, 2006, the RO notified the Board that the 
veteran died in May 2006 prior to active consideration of his 
appeal.  



CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims 
identified as being on appeal.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On September 26, 2006, the RO notified the Board that the 
veteran died in May 2006.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Therefore, this appeal on the merits has become moot by 
virtue of the death of the veteran in this case and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (6).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (6).  


ORDER

The appeal is dismissed.  


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


